Citation Nr: 1332414	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  08-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for toenail fungus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

These matters were received by the Board of Veterans' Appeals (Board) from the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  They are on appeal from a March 2007 rating decision.  

In May 2009, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  In February 2010 and in December 2010, the case was remanded for additional development.

In June 2012, the Veteran was advised that the VLJ who had presided over the May 2009 Travel Board hearing was no longer employed by the Board, and in correspondence received in June 2012 indicated that he wanted to appear at a hearing before another VLJ via videoconference.  In June 2013, the Veteran testified during a Board videoconference hearing before the undersigned VLJ.  A transcript of that hearing is also included in the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The issue of whether the Veteran's previously denied claim of entitlement to service connection for PTSD should be reopened was raised by his representative during the June 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the report of a May 2011 VA examination reflects the examining psychiatrist's diagnoses of PTSD and obsessive-compulsive disorder (OCD), and opinion that the Veteran has no other mental disorders besides these.  The examiner further noted that the Veteran's "symptoms have been present consistently since Vietnam."  However, in explaining this statement, the examiner discussed the effect of Veteran's in-service stressors, including fear of hostile military or terrorist activity, and that the diagnosis of PTSD was consistent with the diagnostic criteria and supported by the examination findings.  It is unclear from the opinion whether the "symptoms" present since Vietnam identified by the examiner refer to the Veteran's symptoms attributable to PTSD only, or to those symptoms of OCD as well.  

In light of the above, the claims file should be forwarded to the May 2011 VA examining psychiatrist for a clarifying addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Regarding the claim of entitlement to service connection for toenail fungus, in its February 2010 remand, the Board noted that the Veteran testified that he has toenail fungus which began during service and manifested as thickening and discoloration, and that he has treated this condition himself, although there were no medical records relating to toenail fungus in the claims file.  The Board noted that the Veteran is competent to testify as to the symptoms he has experienced that are capable of lay observation, to include the time of onset of such symptoms, and requested that the Veteran be afforded a VA examination to determine the current nature and likely etiology of his claimed toenail fungus.  

The Veteran was afforded a VA medical examination in July 2010, at which time the examiner diagnosed onychomycosis on all toenails, but concluded that such toenail fungus was not caused by or a result of his military service, given that there were no medical records documenting any toenail fungus.  In its December 2010 remand, the Board stated that this examination report was inadequate because the examiner's rationale was based the fact that there were no medical records documenting treatment for the Veteran's claimed toenail fungus, when such treatment or documentation thereof is not required, as contemporaneous medical evidence is not required to support a claim for service connection.  The Board therefore requested a supplemental clarifying opinion, and in its instructions emphasized that "in responding the examiner should note that the Veteran is competent to report symptoms of his toenail fungus, the onset of symptoms of toenail fungus, as well as self treatment for toenail fungus." 

However, while the Veteran was examined again in February 2011, the VA examiner stated the following: 

"I have reviewed STR [service treatment records].  STR dated on May 20, 1970 [indicates that the Veteran] states 'Nothing is troubly [sic] me []' and foot exam was normal.  Again this was noted on July 5, 1967.  I was not able to identify in STR any toe nail fungus.  Thus [the Veteran's] current onychomycosis or toe nail fungus is not caused by service."

The February 2011 examiner provided essentially the same opinion and rationale that the Board found inadequate in its December 2010 remand and did not, as instructed in the remand, note that the Veteran is competent to report symptoms of his toenail fungus, the onset of symptoms of toenail fungus, and self treatment for toenail fungus.  Therefore, this examination report is inadequate as well, and the matter must also be remanded for an adequate opinion.  See Barr, 21 Vet. App. at 311; Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA psychiatrist who conducted the May 2011 examination, and ask that an addendum opinion be provided regarding the etiology of any OCD.

Following a review of the claims file, to include service and post-service medical records, and the May 2011 examination results, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability) that OCD began during service or is otherwise related to service.

If the May 2011 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

2.  Forward the Veteran's claims file to the VA examiner who conducted the February 2011 examination, and ask that an addendum opinion be provided regarding the etiology of any toenail fungus condition.  

Following a review of the claims file, to include service and post-service medical records, and the February 2011 examination results, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability) that any diagnosed toenail fungus condition began during service or is related to any incident of service, to include the symptoms the Veteran has reported.

In responding, the examiner should note that the Veteran is competent to report symptoms of his toenail fungus, the onset of symptoms of toenail fungus, and self treatment for toenail fungus.

The examiner should also consider the Veteran's testimony that he has toenail fungus that began during service and manifested as thickening and discoloration and that he has treated this condition himself, and the Veteran's reported history on July 2010 and February 2011 VA examination. 

If any documentation, or lack thereof, in service treatment records provides the basis of any opinion, the examiner should explain its relevance, to include whether the Veteran would likely have sought treatment for such condition had it occurred in service and whether such treatment would have been documented, or whether the Veteran might not have sought treatment for such condition or whether such condition might otherwise have existed but not been documented. 

If the February 2011 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



